Citation Nr: 0116409	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.

2.  Evidence submitted subsequent to the October 1998 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied a claim for 
service connection for PTSD is final. 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's October 1998 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for PTSD have 
been met. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to 
service connection for PTSD.  Specifically, the veteran 
contends that he witnessed traumatic events during his active 
military service in the Korean War, which has caused him 
anger, anxiety, depression, isolation, sleep interruptions, 
and nightmares.

Service connection for PTSD was denied by an October 1998 
rating decision.  The veteran was notified of that decision 
and his appellate rights by VA letter dated in January 1999.  
The veteran did not initiate a timely appeal as to that 
decision and it became final. See 38 U.S.C.A. § 7105(a)(c).

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

In the instant case, the basis for the denial of service 
connection for PTSD in the October 1998 rating decision, was 
that the evidence submitted failed to establish that a 
stressful event occurred.  The only evidence present at the 
time of the October 1998 rating decision was: a February 1998 
VA examination that diagnosed the veteran with PTSD; a lay 
statement from the veteran's wife; the veteran's DD-214; and 
pictures of the veteran with friends in Korea, as well as a 
Christmas greeting card from Korea.  Service medical records 
and personnel service records were not available for review.  
The National Personnel Records Center (NPRC) informed the RO 
that if the records had been stored in their facility, they 
would have been stored in an area damaged by the fire at the 
NPRC in 1973. 

Additional pertinent evidence has been associated with the 
claims file since the RO's  October 1998 denial.  This 
evidence includes: (1) command reports of the 2d Infantry 
Division Headquarters for May 1953 to September 1953; (2) the 
veteran's "Information in Support of Claim for Service 
Connection for PTSD" dated in September 1999; (3) a December 
1999 statement from the veteran's representative; (4) a 
letter received in December 1999 from the veteran; and (5) VA 
outpatient treatment records dated between March 1999 and 
March 2000.

The evidence associated with the veteran's claims file 
subsequent to the October 1998 decision is new and material.  
In the veteran's September 1999 stressor letter he provided 
dates, locations, units, and named individuals, in order to 
verify the traumatic events he experienced in Korea.  VA 
outpatient treatment records show that the veteran continued 
to seek treatment for PTSD symptoms.  As such, there is a 
basis to reopen the veteran's claim for service connection 
for PTSD. 

The newly submitted evidence supports the veteran's 
contention that he has PTSD and specific information has been 
provided regarding the veteran's alleged in-service 
stressors.  The "new" evidence was not previously of 
record, and is neither cumulative nor redundant of evidence 
in the file at the time of the October 1998 final denial.  
Therefore, the new evidence of record is material, in that it 
relates to the matter on appeal, and thus, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for entitlement to service connection for 
PTSD, is reopened.


ORDER

New and material has been submitted which is sufficient to 
reopen the claim of entitlement to service connection for 
PTSD, and to this extent, the appeal is granted.


REMAND

As the Board has reopened the veteran's claim for service 
connection for PTSD, the Board finds that additional action 
is required prior to appellate disposition.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In connection with his claim for entitlement to service 
connection for PTSD, the veteran submitted a stressor letter 
in October 1999.  In his stressor letter, the veteran stated 
that he witnessed the following events: (1) July 1952, on his 
first day with his unit, a houseboy named Kim, was killed by 
a direct hit with mortar; (2) July 1953, while placing half 
track in the mountains, he was surrounded by mortar rounds 
all night for four days; and (3) late September or early 
October 1953, his friend was killed when his truck drove over 
an anti-tank mine.  Morning reports for August 1953 and 
November 1953 are of record.  It appears from the August 1953 
morning report that the veteran was on temporary duty (TDY) 
to Headquarters, 933d AAA AW Battalion (Mobile) for 
approximately 65 days beginning August 1953.  The November 
1953 morning report shows that he returned to duty. Command 
Reports are of record for the Headquarters 2d Infantry 
Division for May 1953 through September 1953. 

There has been inadequate development of the veteran's claim 
based on the evidence already of record.  Morning reports of 
record for the 82d AAA AW Battalion are not complete and 
thus, should be obtained; to include the months of May, June, 
July, September, and October 1953.  In addition, it does not 
appear from the record that the RO requested morning reports 
for the 933d AAA AW Battalion for August 1953 through 
November 1953, to which the veteran was TDY during that 
period of time.  Further, the RO is directed to request 
Command Reports from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) for the 933d AAA AW 
Battalion or its higher headquarters, covering the period 
from August 1953 through November 1953.  In regards to the 
veteran's claimed stressor of witnessing a houseboy being 
killed, the Board finds that it does not appear from the 
record that there was any evidentiary development of this 
event.  While the Board recognizes the difficulties in 
verifying civilian deaths, mortar attacks can be verified.  
Thus, the RO should request Command Reports from USASCRUR for 
July 1952 for the 82d AAA AW Battalion and also morning 
reports from July 1952 for the 82d AAA AW Battalion from the 
National Personnel Records Center (NPRC), as the veteran has 
sufficiently identified this event as having taken place on 
first day he was assigned to this unit in July 1952.  
Therefore, a remand is necessary to obtain additional 
records. 

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for the veteran's PTSD are 
included in the claims file.

3.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is to be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD-214 and all 
associated service documents should be 
sent to USASCRUR.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors. The USASCRUR should 
also be requested to furnish the unit 
history for the 82d AAA AW Battalion, the 
unit to which the veteran was assigned 
while in Korea.

5.  With specific regard to the claimed 
stressors that have already been raised 
by the record on appeal: (1) July 1952, 
on his first day with the 82d AAA AW 
Battalion, witnessing the death of a 
houseboy named Kim, by a direct hit with 
mortar; (2) July 1953, being surrounded 
by mortar rounds all night for four days 
while placing half track in the 
mountains; and (3) late September or 
early October 1953, witnessing the death 
of his friend who was killed when his 
truck drove over an anti-tank mine, the 
RO is requested to obtain the following 
from the appropriate record depositories: 

a) Morning reports for the 82d AAA 
AW Battalion for the months of 
May, June, July, September, and 
October 1953.  

b) Morning reports for the 933d AAA 
AW Battalion for August 1953 
through November 1953.  

c) Command Reports for the 933d AAA 
AW Battalion or its higher 
headquarters, covering the period 
from August 1953 through November 
1953.  

d) Command Reports for the 82d AAA 
AW Battalion or its higher 
headquarters for July 1952.

e) Morning reports for the 82d AAA 
AW Battalion for July 1952. 

6.  Following the receipt of a response 
from the USASCRUR and after associating 
with the claims folder any available 
records received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8. After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

9. After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claims for 
service connection for PTSD.  In the event 
that the claim on appeal is not resolved 
to the satisfaction of the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).








